LILES, Acting Chief Judge.
Appellant and appellee were divorced in the Circuit Court for Polk County. Temporary custody of the three minor children of the parties was awarded to Mr. Curtis, and Mrs. Curtis was denied any special equity in Mr. Curtis’ property. Mrs. Curtis appeals from the order awarding custody and denying her a special equity, and Mr. Curtis cross-appeals from the ruling ordering him to pay attorneys’ fees, alleging the fees are excessive.
We recognize the general rule in Florida that the mother is normally preferred as custodian of young children. Kelly v. Kelly, Fla.App.1964, 163 So.2d 498. However, this does not mean that the mother is always awarded custody. When, as in this case, the chancellor after hearing the evidence awards custody to the father, and the record supports that decision, this court will not interfere. We note that this is a temporary custody order and therefore subject to modification at a later date.
As to the remaining points on appeal, the record shows that Mrs. Curtis failed to demonstrate a special equity in Mr. Curtis’ property, and the attorneys’ fees while high are not excessive.
The chancellor did not abuse his discretion in this case, and the judgment of the trial court is therefore affirmed.
HOBSON and MANN, JJ., concur.